Citation Nr: 1605505	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  08-25 674	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for residuals of a right arm gunshot wound (GSW) with radial nerve involvement.

2.  Entitlement to an effective date prior to April 27, 2006 for the award of service connection for right arm scars, each rated 10 percent.

3.  Entitlement to an effective date prior to April 27, 2006 for the award of a 10 percent rating for residuals of a right chest wall superficial wound.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Schechner, Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1968 to May 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Montgomery, Alabama VA Regional Office which, in pertinent part, granted service connection for right upper and lower arm scars, rated 10 percent, effective April 27, 2006; granted a 10 percent rating for residuals of a right chest wall superficial, effective April 27, 2006; and continued a 40 percent rating for residuals of a right arm wound to the with radial nerve involvement.  An interim (October 2009) rating decision awarded separate 10 percent ratings for the three (posterior lower arm, anterior lower arm, and anterior upper arm) right arm scars, also effective April 27, 2006.  In October 2011, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is in the record.  At the hearing, the Veteran requested and was granted a 60 day abeyance period for the submission of additional evidence; additional evidence was received with a waiver of RO consideration.  In February 2012, the Board remanded the matters for adjudication of the inextricably intertwined claim of clear and unmistakable error (CUE) in a September 1970 rating decision.  An unappealed June 2015 rating decision denied the Veteran's CUE claims.  

The issue seeking an increased rating for residuals of a right arm GSW with radial nerve involvement is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.





FINDINGS OF FACT

1.  The Veteran's first [informal] claim seeking service connection specifically for right arm scars was received by VA on April 27, 2006.

2.  The Veteran's claim for a compensable rating for right chest wall superficial wound residuals was received by VA on April 27, 2006; there is no evidence of increased severity of the residuals within the one year period preceding that date.


CONCLUSIONS OF LAW

1.  An effective date prior to April 27, 2006, for the award of service connection for various right arm scars is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2015).

2.  An effective date prior to April 27, 2006, for the award of a 10 percent rating for residual superficial wound to the right chest wall is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2014) have been met.  By correspondence dated in June 2006, February 2009 and May 2009, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.   

As the July 2007 rating decision on appeal granted service connection for various right arm scars, and assigned a rating (revised to three separate ratings from the same effective date by an October 2009 rating decision) and for residuals of a superficial wound to the right chest wall, and assigned effective dates for the awards, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A July 2008 statement of the case (SOC) provided notice on the "downstream" issues of entitlement to earlier effective dates, and a June 2015 supplemental SOC (SSOC) readjudicated the matters after the appellant and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  He has not identified any pertinent evidence that remains outstanding.  Notably, effective dates of awards are for the most part based on what is already in the record, and when it was received (and generally further development of evidence is not necessary).  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  If a formal claim is received within one year of an informal claim, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155. 

In determining the effective date of award, the Board is required to look to all communications in the file which may be construed as a formal or an informal claim and, then, to all other evidence in the record to determine the "earliest date of which," within the year prior to the claim, the increase in disability was ascertainable.  Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006), the United States Court of Appeals for Veterans Claims (Court) held that when a rating decision is final, only a request for a revision premised on clear and unmistakable error (CUE) could result in the assignment of earlier effective date.  A freestanding claim for an earlier effective date, once the appeal becomes final, attempts to vitiate the rule of finality.

Earlier effective date for the award of service connection for various arm scars

Historically, in 1970 the Veteran filed claims of service connection for gunshot wounds of the right arm and chest wall, and a rating decision that same year granted service connection for such disabilities (the chest wound rated as scars).

The veteran did not file a claim seeking service connection for right arm scars specifically prior to April 27, 2006; on that day the AOJ received a statement from him seeking service connection for right upper and lower arm scars.  The July 2007 rating decision on appeal granted service connection for scars of the right upper and lower arm, rated 10 percent, effective April 27, 2006.  

In an August 2008 statement, the Veteran requested separate ratings for the various scars to his right arm.  An October 2009 rating decision found that the failure to assign separate ratings for the three right arm scars was CUE, and awarded separate 10 percent ratings each for the scars (posterior lower arm, anterior lower arm, and anterior upper arm) also effective April 27, 2006.  

At the October 2011 videoconference Board hearing, the Veteran testified that the scars were clearly identified upon service separation examination, and the scars were "overlooked" at the time of his original [September 1970] award of service connection for the right arm gunshot wound disability.  He testified that on April 1971 VA examination, the examiner noted and described scars to the internal aspect of the right arm, the external aspect of the right arm, and the internal aspect of the right forearm, including posterior scarring of the right forearm and a scar over the right thumb, each with measurements noted.  He testified that service connection claims for the various scars should have been inferred at that time.  The Board interpreted the Veteran's allegation as a claim of CUE in the September 1070 rating decision, and returned the case to the AOJ for adjudication of such claim, as it was inextricably intertwined with the earlier effective date for right arm scars claim on appeal.  An unappealed (to date) June 2015 rating decision denied the Veteran's various claims of CUE in the September 1970 rating decision.

The governing law and regulation are clear that (with exceptions not here applicable) an award of service connection based on an original claim is the date of receipt of the claim (or the date entitlement arose, whichever is later).  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Accordingly, the only question before the Board at this time is whether, at any time prior to April 27, 2006, the Veteran communicated an intent to file a claim of service connection for the various right arm scars.  There is nothing in the record to suggest that he did so.  Nothing in his record received prior to April 27, 2006 may be construed as either a formal or informal claim seeking service connection specifically for right arm scars.  Neither the Veteran nor his representative has alleged that he submitted an earlier claim for service connection for right arm scars.  

The Veteran's statement received on April 27, 2006, was viewed as an informal claim for service connection.  When the AOJ granted service connection, it assigned this date as the effective date of the award.  Under the governing law and regulations there is no basis for assigning an effective date prior to the April 27, 2006 in the circumstances presented. 

Effective date for the award of a 10 percent rating for residuals of a superficial wound to the right chest wall

The Veteran contends that he should be granted an earlier effective date (as early as the date following his separation from service) for the 10 percent rating now assigned for his residuals of a right chest wall wound.  

Historically, a September 1970 rating decision granted the Veteran service connection for residuals of a superficial wound to the right chest wall, rated (as scar) 0 percent, effective from the date following his separation from service.  He was informed of the decision and of his appellate rights, and did not initiate an appeal of the decision, or submit new and material evidence within the following year.  That rating decision is therefore final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103. 

On April 27, 2006, the AOJ received a statement from the Veteran seeking an increase in the rating for his right chest wall superficial wound residuals.  The July 2007 rating decision on appeal increased the rating to 10 percent, effective April 27, 2006.   

Under Rudd, 20 Vet. App. at 300 absent CUE, the Board is statutorily barred from revisiting the factual or legal findings in the September 1970 rating decision by operation of 38 U.S.C.A. § 5110(a).  As was noted above, an unappealed June 2015 rating decision denied the Veteran's claims of CUE in the September 1970 rating decision.  
Under 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400, the effective date of an award of an increased rating for a service connected disability is the date of receipt of claim or the date entitlement arose, whichever it later, with the exception that if an increase in disability is factually shown one year prior to the date of claim, the increase may be made retroactive up to one year to the date the increase in disability was shown.  See 38 C.F.R. § 3.400 (o)(2).

Accordingly, the only two questions before the Board are:  (1) Whether a claim for increase was received prior to April 27, 2006.  The record does not show any claim for an increased rating for the right chest wall wound residuals prior to that date. (2) Whether an increase in the severity of the right chest wall wound residuals was factually shown at any time during the one year period preceding that date.  Once again the answer is no; there is no evidence in the record showing an increase in the severity during the one year period preceding April 27, 2006.

At the October 2011 videoconference Board hearing, the Veteran testified extensively regarding the findings on April 1971 VA examination, arguing that the disability was incorrectly rated in September 1970.  To the extent that he may be arguing the rating should have been revisited following the April 1971 examination (based on submission of new and material evidence under 38 C.F.R. § 3.156(a)), that was an argument to be made with the claim of CUE.

As it is neither shown by the record nor alleged that the Veteran submitted a claim for increase in the rating for his right chest wall wound residuals prior to April 27, 2006, and because his claim challenging the rating assigned in September 1970 is not a valid claim under Rudd, there is no basis in the record for the award of an earlier effective date for the 10 percent rating for that disability, and the appeal in the matter must be denied.






ORDER

An effective date prior to April 27, 2006 for the award of separate service connection for right arm scars is denied.

An effective date prior to April 27, 2006 for the award of a 10 percent rating for residuals of a right chest wall wound is denied.


REMAND

On review of the record, the Board finds that the matter of the rating for residuals of a right arm GSW with radial nerve involvement must again be remanded for evidentiary development.  The Veteran contends that his symptoms have worsened since he was last examined by VA.  His most recent VA examination of the right arm disability was in February 2010 (approximately six years ago).  He testified that the current rating does not reflect his current right arm symptoms, and in a December 2015 statement his representative requested that he be afforded a new examination.  While a new examination is not required simply because of the time which has passed since the last examination, a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  See VAOPGCPREC 11-95 (1995).  Accordingly, a contemporaneous examination is necessary.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for the Veteran to be examined by an orthopedic surgeon (with neurological consult if deemed necessary) to ascertain the current severity of his residuals of a right arm GSW with radial nerve involvement.  The Veteran's entire record should be reviewed by the examiner in connection with the examination, and any studies indicated should be completed.  The examiner should describe all orthopedic and neurological symptoms of the right arm GSW residuals in detail.  As 40 percent is the maximum rating available under Code 5305 the examiner should note whether there is involvement of any other muscle group, whether there are any symptoms or impairment beyond severe injury to muscle group V, and whether there is severe incomplete or complete paralysis of the radial nerve.

The examiner must include rationale with all opinions.

2.  The AOJ should then review the record, arrange for any further development indicated, and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


